Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The preliminary amendment filed on December 24, 2019 has been considered and entered.  In this application claims 1-20 are pending in which claims 1 and 19-20 are in independent forms.
   
Priority
Acknowledgment is made of applicant's claims benefit of application 371 of PCT/US2019/043009 filed July 23, 2019 which has PRO 62/702,570 filed on July 24, 2019.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 12/24/2019 and 10/30/2020 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1,312.  
Authorization for this examiner’s amendment for the claims 1, 8-9, and 11 and cancelling claim 3 was given in a telephone interview with Mr. David Cromer  (Phone # (864) 271-1592 and Registration Number 54,768) for applicant on March 3, 2021.
The instant Examiner’s amendment is directed to said entered amendment.
Please amend the application as follows:

IN THE CLAIMS
Claims 8-9 and 11 should be amended to the claims language as shown below.  The complete set of claims will replace with the claims 1-20 as filed as preliminary amendment on December 24, 2019 as follow:
1. (Original) A computing system, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store: 
a vehicle map model configured to provide map data for a geographic area in association with a vehicle map service, the vehicle map model having an entity schema comprising a first address space configured to represent a plurality of entities associated with the vehicle map model; and 
an uncertainty model configured to represent a plurality of uncertainties associated with the plurality, the uncertainty model having an uncertainty schema comprising a second address space that is separate from the first address space; 

  2. (Original) The computing system of claim 1, 
wherein the one or more non- transitory computer-readable media collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
obtaining sensor data from one or more sensors of a first vehicle, the sensor data associated with the geographic area; and 
generating map data based at least in part on the sensor data, wherein generating the map data comprises:
generating, based at least in part on the vehicle map model and the sensor data, a first entity of the plurality of the entities, wherein the first entity is defined in the first address space according to the entity schema of the vehicle map model; and 
generating, based at least in part on the uncertainty model and the sensor data, one or more uncertainty relations with respect to the first entity, wherein the one or more uncertainty Page 3 of 9relations are defined in the second address space according to the uncertainty schema of the uncertainty model.  
3. (Previously Presented) The computing system of claim 1, wherein: the plurality of entities includes a plurality of unique entities and a plurality of hypothesized entities.  
4. (Original) The computing system of claim 3, wherein: 
at least one of the plurality of uncertainties in the second address space relates a first unique entity of the plurality of unique entities with a first hypothesized entity of the plurality of hypothesized entities. 

each of the plurality of unique entities is guaranteed to be unique among the plurality of unique entities; and 
each of the plurality of hypothesized entities can lack uniqueness among the plurality of unique entities and the plurality of hypothesized entities.  
6. (Previously Presented)) The computing system of claim 3, wherein: 
the uncertainty schema is configured to point to unique entities in the first address space and hypothesized entities in the first address space.  
7. (Previously Presented)) The computing system of claim 3, wherein: 
the first address space includes a unique entity address space corresponding to the plurality of unique entities and a hypothesized entity address space corresponding to the plurality of hypothesized entities.  
8. (Currently Amended) The computing system claim 3, wherein:
the plurality of hypothesized entities includes a first hypothesized entity and a second hypothesized entity; and 
the uncertainty model includes one or more uncertainty relations that model one or more joint existence relations between the first hypothesized entity and the second hypothesized entity.  
9. (Currently Amended) The computing system claim 3, wherein:
the uncertainty schema comprises a clustering relation configured to reference two or more hypothesized entities that are taken to be a same real-world entity.  
10. (Original) The computing system of claim 9, wherein: 

11. (Currently Amended) The computing system claim 3, wherein: 
the uncertainty schema comprises a mutual exclusion relation configured to reference two or more hypothesized entities that are not a same real-world entity.  
12. (Previously Presented)) The computing system of claim 1, wherein: 
the entity schema includes a plurality of properties associated with at least one entity of the plurality of entities; and the uncertainty schema includes one or more uncertainty relations that point to one or more of the plurality of properties of the at least one entity to describe one or more error functions on or between the one or more of the plurality of properties associated with the at least one entity. 
 13. (Previously Presented)) The computing system of claim 1, wherein: 
the plurality of entities includes a first entity and a second entity; and 
the uncertainty model includes one or more uncertainty relations that associate one or more properties of the first entity with one or more properties of the second entity.  
14. (Previously Presented)) The computing system of claim 1, wherein: 
the uncertainty model includes one or more uncertainty relations associated with at least one entity of the plurality of entities; 
the one or more uncertainty relations include a context; and the context of the one or more uncertainty relations includes a unique address space that attaches to the one or more uncertainty relations to indicate a source of the one or more uncertainty relations.
15. (Previously Presented)) The computing system of claim 1, wherein: 

16. (Previously Presented)) The computing system of claim 1, wherein: 
the uncertainty schema comprises a pose relation; 
the pose relation includes a reference to at least a first entity of the plurality of entities as a base entity; and the pose relation includes a reference to at least a second entity of the plurality of entities as a relative entity whose pose is uncertain relative to the base entity.  
17. (Original) The computing system of claim 16, wherein: 
the pose relation is a first pose relation and the base entity is a first base entity; the uncertainty schema comprises a second pose relation; 
the second pose relation includes a reference to at least a third entity of the plurality of entities as a second base entity; and 
the pose relation includes a reference to at least the second entity of the plurality of entities as the relative entity whose pose is uncertain relative to the second base entity.  
18. (Original) The computing system of claim 17, wherein:  
Page 6 of 9the pose relation includes a velocity model of a velocity vector or velocity tensor of the relative entity with respect to the base entity.  
19. (Original) A computer-implemented method of operating a vehicle map service, the method comprising: 
accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; 

generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and 
generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.  
20. (Original) One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; 
accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the Page 7 of 9uncertainty model comprising a second address space that is separate from the first address space; and 

generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.

ALLOWANCE
	Claims 1-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Giurgiu (US Patent Pub. No. 2019/0051153) discloses:
Giurgiu et al. teach a method that for updating a geographic database includes determining an initial value set for an existence probability that a road object exists; receiving observation data based on sensors of a plurality of vehicles. A first quantity of the plurality of vehicles observed a presence of the road object, and a second quantity of the plurality of vehicles observed an absence of the road object (Par. 4),
Giuregiu et al. also, teach a method that the connected vehicle, which may be either integrated in the vehicle or a mobile device of a traveler of the connected vehicle, includes a vehicle map, which is in a format (e.g., schema and values) similar to the server map (Par. 26),

Giuregiu et al. finally, teach a method that the geographic database may also contain one or more node data record(s) which may be associated with attributes (e.g., about the intersections) such as, for example, geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs such as, for example, gasoline stations, hotels, restaurants, museums, stadiums, offices, automobile dealerships, auto repair shops, buildings, stores, parks, etc. (Par. 98),
Newman (US Patent Pub. No. 2018/0203443) discloses:
Newman teaches a method that the map database manager and map database interact with the navigation sensor (which is part of the automatic vehicle location system is cussed below) in the vehicle to provide navigation or map output to an autonomous driving agent in the vehicle (Par. 87),
Newman finally teaches a method that the processing of at least some sensor information provided by the vehicle sensors and systems may be processed by at least one sensor processor. Raw and/or processed sensor data may be stored in a sensor data memory storage medium. In some embodiments, the sensor data memory may store instructions used by the sensor processor for processing sensor information provided by the sensors and systems (Par. 44). However, after careful consideration the applicant’s application, the application is about a vehicle map model configured to provide map data for a geographic area in association with a vehicle map service and an uncertainty model configured to represent a plurality of uncertainties associated with the a vehicle map model configured to provide map data for a geographic area in association with a vehicle map service, the vehicle map model having an entity schema comprising a first address space configured to represent a plurality of entities associated with the vehicle map model; and an uncertainty model configured to represent a plurality of uncertainties associated with the plurality of entities, the uncertainty model having an uncertainty schema comprising a second address space that is separate from the first address space ;wherein at least one of the plurality of uncertainties in the second address space is configured to point to one or more of the plurality of entities in the first address space” as recited in claim 1 and “…, accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the Page 7 of 9uncertainty model comprising a second address space that is separate from the first address space; and generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model” as recited in claims 19-20. .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci United States Patent Publication No. 2018/0127001,
Dong et al. United States Patent Publication No. 2020/0409374,
Ford et al. United States Patent Publication No. 2016/0179841.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157